DETAILED ACTION

Claims 1-20 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frederic Roulland   (US-20080091408-A1).
	As per claim 1, Roulland teaches “a system comprising: a processor,” (fig. 1); and
memory comprising a graph and executable instructions, wherein the executable instructions cause the processor to effectuate operations, the operations comprising:
figs. 3A, 3B, 4, 5, [0026-0027], [0037]);
“identifying a query class based on at least the class generalization; determining an anchor set of nodes that are instantiations of a node class based on at least one of the pathway variables,” (figs. 3A, 3B, 4, 5, [0026-0027], [0037]);
“translating the pathway variables into a pathway algebraic expression based on the anchor set of nodes and the query class,” (figs. 3A, 3B, 4, 5, [0026-0027], [0037]); and
“executing the pathway algebraic expression on the graph to return a pathway set,” (figs. 3A, 3B, 4, 5, [0026-0027], [0037]).
As per claim 2, Roulland further shows “wherein the query further identifies a parent class, wherein the query class is a subclass of the parent class and the query class comprises the class generalization,” ([0026-0027], [0037]).
As per claim 3, Roulland further shows “wherein the pathway set comprises an instance of the query class,” ([0026-0027], [0037]).
As per claim 4, Roulland further shows “wherein the graph complies with a schema, the schema comprising a plurality of classes complying with a class hierarchy and a plurality of components,” ([0026-0027], [0037]).
[0026-0027], [0037]);
“identifying a plurality of subset components based on the subset; defining a concept based on the class fields and the plurality of subset components,” ([0026-0027], [0037]); and
“determining that the class generalization comprises the class fields and the plurality of subset components,” ([0026-0027], [0037]).
As per claim 6, Roulland further shows “wherein identifying the query class comprises identifying the query class as the subset of the plurality of classes based on the class generalization satisfying the concept,” ([0026-0027], [0037]).
As per claim 7, Roulland teaches “a method comprising”:
“receiving, at a processor, a query comprising a class generalization and pathway variables,” (figs. 3A, 3B, 4, 5, [0026-0027], [0037]);
“identifying, by the processor, a plurality of query classes based on the class generalization,” (figs. 3A, 3B, 4, 5, [0026-0027], [0037]);
“translating pathway variables into a pathway algebraic expression based on the plurality of query classes,” (figs. 3A, 3B, 4, 5, [0026-0027], [0037]); and
figs. 3A, 3B, 4, 5, [0026-0027], [0037]).
As per claim 8, Roulland further shows “wherein the query further identifies a parent class, wherein at least one of the query classes is a subclass of the parent class and wherein each of the plurality of query classes comprises the class generalization,” ([0026-0027], [0037]).
As per claim 9, Roulland further shows “wherein the query comprises a second class generalization, the method further comprising”:
“identifying a second plurality of query classes based on the second class generalization, ([0026-0027], [0037])
“wherein translating pathway variables into the pathway algebraic expression is further based on the second plurality of query classes,” ([0026-0027], [0037]).
As per claim 10, Roulland further shows “wherein the class generalization is associated with a second plurality of classes that are different than the plurality of query classes,” ([0026-0027], [0037]).
As per claim 11, Roulland further shows “wherein the query comprises a second class generalization and the second plurality of classes do not satisfy the second class generalization,” ([0026-0027], [0037]).
[0026-0027], [0037]).
As per claim 13, Roulland further shows “wherein the strongly typed concept is based on at least the class generalization,” ([0026-0027], [0037]).
As per claim 14, Roulland further shows “wherein the graph complies with a schema, the schema comprising a plurality of classes complying with a class hierarchy and a plurality of components, the method further comprising”:
“identifying a common ancestor class of a subset of the plurality of classes, the common ancestor class comprising class fields,” ([0026-0027], [0037]);
“identifying a plurality of components based on the subset; and defining the strongly typed concept based on the class fields and the plurality of components,” ([0026-0027], [0037]).
As per claim 15, Roulland teaches “a non-transitory computer-readable storage medium storing instructions that cause a processor executing the instructions to effectuate operations, the operations comprising”:
“receiving a query comprising a class generalization and pathway variables,” (figs. 3A, 3B, 4, 5, [0026-0027], [0037]); 
“identifying a plurality of query classes based on the class generalization; translating the pathway variables into a pathway algebraic expression based on the plurality of query classes,” (figs. 3A, 3B, 4, 5, [0026-0027], [0037]); and
figs. 3A, 3B, 4, 5, [0026-0027], [0037]).
As per claim 16, Roulland further shows “wherein the query comprises a second class generalization and the operations further comprise”:
“identifying a second plurality of query classes based on the second class generalization, ([0026-0027], [0037])
“wherein translating the pathway variables into the pathway algebraic expression is further based on the second plurality of query classes,” ([0026-0027], [0037]).
As per claim 17, Roulland further shows “wherein the class generalization comprises at least one of a component, a class field, or metadata,” ([0026-0027], [0037]).
As per claim 18, Roulland further shows “wherein the graph complies with a schema, the schema comprising a plurality of classes complying with a class hierarchy and a plurality of components,” ([0026-0027], [0037]).
As per claim 19, Roulland further shows “wherein the operations further comprise”:
“identifying a common ancestor class of a subset of the plurality of classes, the common ancestor class comprising class fields,” ([0026-0027], [0037]);
“identifying a plurality of components based on the subset,” ([0026-0027], [0037]);
[0026-0027], [0037]); and
“identifying a first query class of the plurality of query classes as comprising the subset based on the class generalization satisfying a strongly typed concept,” ([0026-0027], [0037]).
As per claim 20, Roulland further shows “wherein the query further identifies a parent class, wherein at least one of the query classes is a subclass of the parent class and wherein each of the plurality of query classes comprises the class generalization,” ([0026-0027], [0037]).


                                                 Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US-20160117443-A1) by VAN OOIJEN; HENDRIK JAN
(US-20140156200-A1) by Verhaegh; Wilhelmus Franciscus Joha




                                            Contact Information

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 

Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jul. 14, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153